Exhibit 10.4.1

EIGHTH AMENDMENT TO LEASE

This Eighth Amendment to Lease (hereinafter “Eighth Amendment”) is entered into
as of the          day of                          2015 (hereinafter “Effective
Date”), by and between PARADIGM RESOURCES, L.C., a Utah limited liability
company (hereinafter “Landlord”), and Q THERAPEUTICS, INC., a Delaware
corporation (hereinafter “Tenant”).

RECITALS

WHEREAS, Landlord and Tenant entered into that certain Lease dated January 30,
2004 (hereinafter “Lease”), pursuant to which Landlord leased to Tenant that
certain premises designated as Suite 102, consisting of approximately 5,357
square feet, situated at 615 Arapeen Drive in Salt Lake City, Utah (hereinafter
“Leased Premises”);

WHEREAS, on or about June 3, 2005, Landlord and Tenant entered into a Lease
Extension and Modification Agreement;

WHEREAS, on or about April 1, 2006, Landlord received letter notification of
Tenant’s desire to exercise its right to extend the Lease;

WHEREAS, on or about April 1, 2007, Landlord and Tenant entered into a Third
Lease Extension and Modification Agreement;

WHEREAS, on or about April 1, 2008, Landlord and Tenant entered into a Fourth
Lease Extension and Modification Agreement;

WHEREAS, on or about April 1, 2009, Landlord and Tenant entered into a Fifth
Lease Extension and Modification Agreement;

WHEREAS, on or about April 1, 2011, Landlord and Tenant entered into a Sixth
Lease Extension and Modification Agreement;

WHEREAS, on or about May 9, 2014, Landlord and Tenant entered into a Seventh
Lease Extension and Modification Agreement;

 

LOGO [g900336snap0146.jpg]



--------------------------------------------------------------------------------

WHEREAS, the Rental Term is set to expire of its own terms on March 31, 2015;

WHEREAS, Landlord and Tenant desire to extend the Rental Term for an additional
one (1) year period; and

WHEREAS, Landlord and Tenant desire to modify the Lease as follows:

AGREEMENT

NOW, THEREFORE, in consideration and furtherance of the foregoing, the mutual
covenants and agreements herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant agree to the following terms and conditions:

 

  1. The Rental Term shall be extended for an additional one (1) year period
commencing April 1, 2015 and ending March 31, 2016 (hereinafter “Eighth
Extension Term”).

 

  2. Base Monthly Rent during the Eighth Extension Term shall be as follows:

 

       Commencing April 1, 2015 and continuing through March 31, 2016, the
Annual Base Monthly Rent shall be One Hundred Eighteen Thousand Five Hundred
Forty-Two and 48/100 Dollars ($118,542.48) payable in equal consecutive monthly
installments of Nine Thousand Eight Hundred Seventy-Eight and 54/100 Dollars
($9,878.54).

 

  3. Tenant shall continue to make its monthly deposit towards its pro-rata
share of real estate tax expense, Landlord’s fire and casualty insurance and
Operating Expenses for the Leased Premises, which is currently estimated to be
Three Thousand Eight Hundred Eighty-Seven and 18/100 Dollars ($3,887.18) per
month.

 

  4. RIGHT OF FIRST OFFER: From the Effective Date of this Eighth Amendment,
subject to other tenant’s currently existing rights, Tenant shall have an
ongoing right of first offer to lease space anywhere within the Building when
such applicable space becomes available for lease as provided herein
(hereinafter “First Offer Space”). For purposes hereof, the First Offer Space
(or any applicable portion thereof) shall become

 

LOGO [g900336snap0146.jpg]



--------------------------------------------------------------------------------

  available for lease by Tenant immediately prior to the first time after the
date hereof that Landlord intends to submit to a third party a bona fide
proposal or letter of intent to lease such First Offer Space (or such applicable
portion thereof). Landlord shall give Tenant written notice that the First Offer
Space (or such applicable portion thereof) will or has become available for
lease by Tenant. Tenant shall have five (5) business days to exercise its option
to lease the First Offer Space by delivering to Landlord written notice of its
intent to do so. Failure of Tenant to timely deliver written notice shall be
deemed a refusal by Tenant.

 

       In the event Tenant exercises its option to lease the First Officer
Space, Landlord and Tenant shall endeavor to execute within thirty (30) days
thereafter an amendment to this Lease for such First Offer Space upon the terms
and conditions as set forth by Landlord in its offer to Tenant to lease such
First Offer Space.

 

  5. Except as specifically modified, altered, or changed by this Eighth
Amendment; the Lease and any amendments or extensions shall remain unchanged and
in full force and effect throughout the Eighth Extension Term. Capitalized terms
used in this Eighth Amendment that are not defined herein shall have the
meanings ascribed to them in the Lease.

[Signature Pages to Follow]

 

LOGO [g900336snap0146.jpg]



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the parties hereto have executed this Eighth Amendment as of
the date and year first above written.

 

LANDLORD:     PARADIGM RESOURCES, L.C., a Utah limited
liability company     BY:   WOODBURY CORPORATION, a Utah
corporation, Its Manager       By:             O. Randall Woodbury, President  
    By:             Jeffrey K. Woodbury, Vice President     BY:   TACHUS, INC.,
a Utah corporation, Its
Manager       By:             Don R. Brown, President TENANT:     Q
THERAPEUTICS, INC., a Delaware corporation     By:           Steven J. Borst,
Vice President, Finance

 

LOGO [g900336snap0146.jpg]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF LANDLORD

 

STATE OF UTAH

 

COUNTY OF SALT LAKE

)

: ss.

)

On the          day of                          2015, personally appeared O.
RANDALL WOODBURY and JEFFREY K. WOODBURY, to me personally known, who being by
me duly sworn did say that they are the President and Vice President of WOODBURY
CORPORATION, a Utah corporation, which is a Manager of PARADIGM RESOURCES, L.C.,
the company that executed the within instrument, known to me to be the persons
who executed the within instrument on behalf of said company therein named, and
acknowledged to me that such company executed the within instrument pursuant to
its Operating Agreement.

 

 

 

Notary Public

 

STATE OF UTAH

 

COUNTY OF SALT LAKE

)

: ss.

)

On the          day of                          2015, personally appeared DON R.
BROWN, to me personally known, who being by me duly sworn did say that he is the
President of TACHUS, INC., a Utah corporation, which is a Manager of PARADIGM
RESOURCES, L.C., the company that executed the within instrument, known to me to
be the persons who executed the within instrument on behalf of said company
therein named, and acknowledged to me that such company executed the within
instrument pursuant to its Operating Agreement.

 

 

 

Notary Public

 

LOGO [g900336snap0146.jpg]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF TENANT

 

STATE OF UTAH

 

COUNTY OF SALT LAKE

)

: ss.

)

On the          day of                          2015, before me personally
appeared STEVEN J. BORST, to me personally known to be the VICE PRESIDENT,
FINANCE of Q THERAPEUTICS, INC., a Delaware corporation, the corporation that
executed the within instrument, known to me to be the persons who executed the
within instrument on behalf of said corporation therein named, and acknowledged
to me that such corporation executed the within instrument pursuant to its
by-laws or a resolution of its board of directors.

 

 

 

Notary Public

 

LOGO [g900336snap0146.jpg]